Citation Nr: 0005751	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  91-37 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Pamela J. Jones, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and S. J. 


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970 with subsequent service in the Army Reserve that 
included a period of active duty for training from June 27 to 
July 19, 1976, and a period of inactive duty training in 
April 1977.  

In a statement received in March 1996 in response to an 
inquiry from the regional office, the veteran said that he 
had served in the Army Reserve from 1970 to 1986 and that he 
had never served with the National Guard.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  

The veteran and S. J. testified before the undersigned Board 
member at a hearing in Washington, D.C., in March 1992.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  No competent evidence has been submitted relating any 
current right shoulder disability to service or to any 
incident of service origin.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a right 
shoulder injury.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.6, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The medical evidence of record prior to April 1977, including 
the veteran's service medical records, is silent for 
complaints or findings referable to a right shoulder 
disorder.  

The record shows that the veteran was seen at a VA outpatient 
clinic on April 14, 1977, with a complaint of injury to his 
right shoulder and arm when he landed in a ditch in a 
parachute jump.  A request for an orthopedic consultation on 
that date noted that the veteran had injured his shoulder two 
weeks previously in a parachute jump, when he fell on the 
shoulder and apparently sustained a contusion, which began to 
improve.  However, he was experiencing pain in the region of 
the brachial nerve down the hand, which had some mild 
swelling.  The referring physician did not see any gross 
fracture on X-rays of the right upper extremity.  

A VA orthopedic consultation on April 27, 1977, resulted in 
an impression of status post contusion of the right shoulder; 
a partial tear of the deltoid muscle on the right was to be 
ruled out.  A request for further orthopedic evaluation, 
dated April 28, 1977, indicates that the veteran landed on 
his right shoulder three weeks previously when parachuting.  
He complained of pain in the right deltoid area, which still 
hurt when he moved his shoulder.  X-rays were reported as 
negative for evidence of fracture.  

In July 1977, the veteran was evaluated by a physician from 
the surgical service of the Hampton, Virginia, VA Clinic.  X-
rays were interpreted as within normal limits.  An 
examination culminated in an impression of possible partial 
tear, but it was felt that the veteran's symptoms were 
improving.  The physician found no evidence of a dislocating 
shoulder or biceps tendonitis.  

Of record are medical reports from the hospital at Langley 
Air Force Base, Virginia, dated in October 1978 indicating 
that the veteran was seen, apparently while serving on active 
duty for training, for a complaint of pain and loss of motion 
in the right shoulder when he fell or landed on his right 
deltoid area on October 14, 1978, while parachuting.  When 
seen in the orthopedic clinic five days after the injury, it 
was reported that he had pain and limitation of motion of the 
right shoulder but that X-rays did not visualize fracture or 
dislocation.  

In May 1979, the veteran was admitted to a VA hospital after 
injuring his right shoulder on the day of admission when he 
attempted to catch a ball during a softball game.  He 
developed pain in the right shoulder and some swelling in his 
hand, as well as tingling of the hand.  X-rays of the right 
shoulder and humerus revealed no evidence of bony change.  
However, he had persistent pain and tenderness about the 
shoulder region extending into the scapula rotators and base 
of the neck on the right.  He had point tenderness over the 
acromioclavicular joint, as well as over the tip of the 
acromion.  The veteran indicated that he had sustained an 
injury of his right arm following a parachute jump in April 
1977 with a partial tear of the biceps tendon.  Cervical 
spine X-rays revealed no evidence of bony pathology.  It was 
felt that the veteran had sustained a contusion of his right 
shoulder with some brachial plexus traction injury and strain 
over the scapula of the shoulder musculature.  The diagnoses 
on discharge from the hospital were contusion of the right 
shoulder and torn lateral head of the right biceps tendon.  

On an annual physical examination for the Army Reserve in May 
1981, the veteran exhibited limited range of motion of the 
right shoulder and thumb.  He gave a history of having 
injured his right shoulder in a parachute accident in April 
1977.  He reported that he stayed home from work for 45 days 
as a consequence.  

In May 1984, the veteran was examined for active duty for 
training.  A history of post-traumatic arthritis in the right 
shoulder after a parachute accident was noted.  However, the 
veteran's upper extremities were normal on clinical 
examination.  A P-2 physical profile was assigned, but the 
veteran was found qualified for retention.  

When seen at a VA outpatient clinic in April 1987, the 
veteran complained of pain in the right shoulder with a 
tingling sensation extending down toward the hand.  He also 
complained of a decreased range of motion of the shoulder 
secondary to pain, and pain and swelling of the right 2nd and 
3rd phalanges.  A history of trauma to the right shoulder and 
arm in 1977 was noted.  The assessment was probable 
degenerative changes secondary to old trauma.  

The veteran was seen at a VA outpatient clinic in July 1988, 
when he complained of pain and swelling in the right hand.  
He gave a history of having fallen in his garage, hitting the 
wall with his right hand.  X-rays revealed a "Boxer's 
fracture" of the 5th right metacarpal.  

When hospitalized by VA in August 1990 for an unrelated 
disorder, a physical examination was unremarkable, except for 
a limited range of motion of the right shoulder and first 
digit of the right hand, in addition to right scapula 
"winging".  

A VA orthopedic examination in August 1993 culminated in a 
diagnosis of bursitis of the right shoulder.  X-rays of the 
shoulder were normal, and the examiner was of the opinion 
that except for acute bursitis, the veteran had a major 
psychogenic musculoskeletal reaction.  

However, magnetic resonance imaging at a private orthopedic 
clinic in March 1994 was interpreted as suggestive of 
impingement of the supraspinatus tendon; an unusual Hill-
Sachs deformity involving the anatomical neck of the humerus 
could not be ruled out.  There was no evidence of a joint 
fluid collection, but acromioclavicular joint hypertrophy was 
seen.  The pertinent diagnosis of a VA physician in June 1994 
was rotator cuff impingement on the right.  

When the veteran was seen at a VA orthopedic clinic in 
December 1994, it was thought that he exhibited reflex 
sympathetic dystrophy-type symptoms of the right upper 
extremity, but the assessment was chronic pain syndrome 
involving the back and right upper extremity.  The presence 
of reflex sympathetic dystrophy was never confirmed.  

On VA orthopedic examination in February 1997, the veteran 
again indicated that he had injured his right shoulder in a 
parachute jump in 1977.  

The veteran's service pay records for the period from April 
to December 1977, which were submitted by the attorney-
representative in March 1998, indicate that the veteran 
performed inactive duty training in April 1977 that included 
jump training.  The veteran's service personnel records show 
that in 1976, he completed two weeks of basic airborne 
training at Fort Devens, Massachusetts, and that he qualified 
as a parachutist in June 1976.  His decorations include the 
Parachute Badge.  

Analysis

As indicated above, the service medical records for the 
veteran's initial period of active duty are completely 
negative for complaints or findings of a right shoulder 
disorder.  The veteran does not contend otherwise.  Rather, 
he asserts that he has residuals of a right shoulder injury 
sustained in a parachute jump in April 1977 while performing 
inactive duty training.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.6.  

However, the threshold question that must be addressed in 
this case is whether the veteran has presented evidence of a 
well-grounded claim for service connection for residuals of a 
right shoulder injury.  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Murphy v Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than mere allegation; the claim 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
service connection claim generally requires medical evidence 
of a current disability; medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and a current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
claimant further in the development of facts pertinent to the 
claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

The record indicates that the veteran sustained an injury of 
his right shoulder in a parachute jump during inactive duty 
training in April 1977 and reinjured the shoulder in a 
separate incident in October 1978, apparently again while 
parachuting.  However, on both occasions, only acute and 
transitory injuries appear to have been sustained.  See 38 
C.F.R. § 3.303(b).  Although the veteran had symptoms of 
injury following the training incidents, even disease or 
injury is not entitled to service connection unless chronic 
residuals constituting a disability result therefrom.  The 
United States Court of Appeals for Veterans Claims has 
specifically so held.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Congress specifically limits 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability).  

The record in this case suggests that the veteran acquired a 
disability - permanent residuals of injury - only after the 
injury to his right shoulder in May 1979, for it was then 
that he sustained an injury of the brachial plexus and strain 
over the scapula of the shoulder musculature.  It is 
reasonably inferable from the evidence that a chronic injury 
of the right shoulder would have made playing softball 
problematic, to say the least.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (Board has fact-finding authority 
to assess the quality of the evidence before it, including 
the duty to analyze its credibility and probative value, as 
well as authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  

It is of course possible that the injury in May 1979 simply 
aggravated an underlying right shoulder disorder, but the 
record, although thick with medical evidence, is nevertheless 
devoid of any medical evidence or opinion attributing any 
current right shoulder disorder to the parachute jumps during 
service training periods.  Such evidence is especially 
crucial in this case in light of the injuries that the 
veteran sustained to his right upper extremity in May 1979 
and thereafter.  Although the veteran has asserted an 
etiologic relationship between the incidents in service and 
his current right shoulder problems, he has not provided any 
medical opinion establishing any such relationship.  

Although a lay witness is competent under the law to describe 
symptoms he has seen or experienced, he is not competent to 
render a diagnosis, or to offer a medical opinion attributing 
a disability to service, as this requires medical expertise.  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In the absence of competent medical evidence relating any 
current right shoulder disorder to service or to an incident 
of service origin, the claim for service connection for 
residuals of a right shoulder injury is not well grounded.  
Epps v. Gober, 126 F.3d at 1468.  The claim must, 
accordingly, be denied.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995) (en banc).  




ORDER

Service connection for residuals of a right shoulder injury 
is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

